Citation Nr: 1008786	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20% for right ankle 
injury residuals with traumatic arthritis prior to 21 May 
2005.

2.  Entitlement to a rating in excess of 30% for right ankle 
injury residuals with traumatic arthritis prior to 28 
February 2009.

3.  Entitlement to an extraschedular rating for right ankle 
injury residuals with traumatic arthritis since 28 February 
2009.

4.  Entitlement to an increased rating for left great toe 
laceration residuals with partial amputation, currently 
evaluated as 10% disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1971, September 1972 to August 1974, and November 1974 to 
December 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1997 rating action that denied 
ratings in excess of 10% each for right ankle injury 
residuals with traumatic arthritis and left great toe 
laceration residuals with partial amputation, and an April 
1998 rating action that denied a T/R.  

By decision of September 1998, the Board granted a 20% rating 
for right ankle injury residuals with traumatic arthritis, 
and that was implemented by rating action of May 1999; the 
matter of a rating in excess of 20% remained for appellate 
consideration.

By decision of March 2001, the Board remanded the T/R issue 
to the RO for further development of the evidence and for due 
process development.

By decision of April 2003, the Board remanded all 3 issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of June 2003, the Board denied a T/R, a rating in 
excess of 20% for right ankle injury residuals with traumatic 
arthritis, and a rating in excess of 10% for left great toe 
laceration residuals with partial amputation.  The Veteran 
appealed the Board's denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By March 2004 Order, the Court 
vacated the Board's June 2003 decision and remanded the 
matters to the Board for compliance with the instructions 
contained in a March 2004 Joint Motion to Remand of the 
Appellant and the VA Secretary.

By decisions of July 2004 and February 2005, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.

By decision of October 2005, the Board granted a 30% rating 
for right ankle injury residuals with traumatic arthritis, 
and denied a T/R and a rating in excess of 10% for left great 
toe laceration residuals with partial amputation.  The 
Veteran appealed the Board's decision to the Court.  By March 
2007 Memorandum Decision, the Court set aside the Board's 
October 2005 decision and remanded the matters to the Board 
for readjudication.

By decisions of February and December 2008, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.

By rating action of September 2009, the RO granted a 30% 
rating for right ankle injury residuals with traumatic 
arthritis from 21 May 2005, and a 40% rating from       28 
February 2009; special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. 
§ 3.350(a) (2009) on account of the loss of use of the right 
foot from 28 February 2009; and a separate 10% rating from 28 
February 2009 for a left great toe scar associated with the 
laceration residuals.  The matters of ratings in excess of 
20% prior to 21 May 2005 and 30% prior to 28 February 2009 
for right ankle injury residuals with traumatic arthritis, as 
well as an extraschedular rating for right ankle injury 
residuals with traumatic arthritis since 28 February 2009 
remain for appellate consideration.

The Board's decision with respect to the issue of an 
increased rating for left great toe laceration residuals with 
partial amputation is set forth below.  For the reasons 
expressed below, the matters of ratings in excess of 20% 
prior to 21 May 2005 and 30% prior to 28 February 2009 for 
right ankle injury residuals with traumatic arthritis, an 
extraschedular rating for right ankle injury residuals with 
traumatic arthritis since 28 February 2009, and a T/R are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the Veteran 
when further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for left great 
toe laceration residuals with partial amputation on appeal 
has been accomplished.

2.  The veteran's left great toe laceration residuals with 
partial amputation are manifested by complaints of occasional 
pain, with objective findings showing some tenderness of the 
amputation area, and consistently showing no metatarsal 
involvement, and are productive of no more than moderate foot 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for left great toe 
laceration residuals with partial amputation are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5171, 5284 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for left great 
toe laceration residuals with partial amputation on appeal 
has been accomplished.  

March 2001, July 2004, and May 2008 post-rating RO letters 
informed the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
of what was needed to establish entitlement to a higher 
rating (evidence showing that a disability had worsened).  
The 2008 letter also informed them that a disability rating 
would be assigned by applying relevant Diagnostic Codes (DCs) 
which provide for a range in severity from 0% to 100%, based 
on the nature and symptoms of the condition, their severity 
and duration, and their impact upon employment.  The letter 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter 2004 and 2008 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2001, 2004, and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,    16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the Veteran prior to the May 
1997 rating action on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice did 
not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2001, 2004, and 2008 notice 
letters and providing the Veteran additional opportunities to 
furnish information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated it on the basis of 
all the evidence of record, as reflected in the April 2003, 
December 2004, July 2005, July 2008, and September 2009 
Supplemental Statements of the Case (SSOCs).  Hence, the 
Board finds that any VA failure to fulfill VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that, in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular ratings for an applicable rating code.  In this 
case, the Board finds that pertinent rating code information 
was furnished to the Veteran in the October 1997 Statement of 
the Case, and that this suffices for Dingess/Hartman.  The RO 
also afforded him proper notice pertaining to the degree of 
disability and effective date information in the May 2008 
letter. 

Additionally, the Board finds that all necessary development 
on the increased rating claim currently under consideration 
has been accomplished.  The RO, on its own initiative and 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, including post-
service VA medical records up to 2009.  The Veteran was 
afforded several comprehensive VA examinations from 1997 to 
2009.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the left great toe 
increased rating matter on appeal.     

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the left 
great toe increased rating claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the applicable criteria of 38 C.F.R. § 4.71a, DC 5171, 
a 10% rating is assigned for amputation of a great toe 
without metatarsal involvement.  A 30% rating requires great 
toe amputation with removal of the metatarsal head.

Moderate foot injuries warrant a 10% rating.  A 20% rating 
requires a moderately-severe foot injury.  38 C.F.R. § 4.71a, 
DC 5284. 

The Veteran contends that his left great toe disability is 
more disabling than currently evaluated.  However, the Board 
finds that the evidence provides no basis for more than a 10% 
schedular rating under either DC 5171 or 5284, as there has 
been no evidence of the symptoms required for a 30% or 20% 
rating, respectively, at any time during the rating period 
under consideration.  

On May 1997 VA examination, a history of a lawnmower injury 
to the left great toe in 1972 was noted, with a partial 
amputation that was sutured and healed without event.  The 
Veteran complained of occasional burning pain at the site of 
the prior toe injury.  On current examination, the great toe 
was nontender, and the wounds were healed.  Interphalangeal 
joint range of motion showed dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees.  There was a negative Tinel's 
sign.  Great toe function and gait were normal, and there 
were no secondary skin or vascular changes.  X-rays revealed 
an old injury resulting in loss of the medial aspect of the 
great toe phalanx.  The diagnosis was left great toe injury 
with occasional neuritis, with no change to disability 
status.

On September 1998 VA outpatient evaluation, the Veteran 
complained of left toe pain.  Examination showed pain on 
palpation of the distal tip of the left hallux, palpable 
pedal pulses, and decreased muscle strength with pain.  When 
subsequently seen at various intervals in 1999, the Veteran 
complained of pain in the left 5th toe.  In September and 
November 1999, the left hallux was negative for maceration, 
tracking, and erythema.  In February and April 2000, the 
Veteran complained of left hallux hypersensitivity.  There 
was pain on palpation of the left hallux, but no maceration, 
tracking to the bone, or erythema.  May 2000 left foot  X-
rays revealed a large calcaneal plantar spur formation and an 
old fracture deformity of the proximal phalanx of the 5th 
toe.

On May 2001 VA examination, the Veteran complained of left 
great toe pain.  Examination of the left foot showed a left 
toe laceration with a triangle-shaped nail.  Grind testing of 
the metatarsophalangeal joint showed significant crepitus and 
pain.  Foot pulses were normal, and the foot was warm to 
touch.  Active range of motion testing of the left great toe 
metatarsophalangeal joint showed flexion to 29 degrees and 
extension to 52 degrees.  The impression was left great toe 
laceration resulting in hypersensitivity to touch, which the 
examiner opined was normal after an amputation.  The examiner 
commented that, while the left great toe itself was very 
sensitive to touch, and there was significant pain at the 
first metatarsophalangeal joint specifically with push-off or 
toeing-off for gait initiation, the toe was not that painful 
to motion.

In August 2003, a VA podiatrist noted the veteran's 
complaints of left foot pain and numbness at the site of a 
past lawnmower accident, which pain was noted to have been 
quiescent for a long time, but had started to become more 
symptomatic recently.  On September VA outpatient 
examination, left lower extremity range of motion was within 
full limits, and manual testing of the proximal and distal 
muscles was within normal limits.

On May 2005 VA examination, the Veteran complained of left 
foot soreness when wearing constricting shoes; he ambulated 
and put weight on the foot without problems as long as he 
wore no constrictive footwear.  He described no problems with 
the left foot and ankle other than pertaining to the great 
toe.  Examination showed obvious left distal great toe 
abnormality, with an abnormal toenail which was about 50% of 
the size of the other toenail.  He appeared to have partial 
amputation of the lateral aspect of the great toe, with 
tenderness to palpation and slightly discolored skin over 
this area.  The nail did not appear to be indenting or 
causing ulcerations or problems with the skin.  
Interphalangeal joint range of motion was equivalent to the 
opposite side and did not appear to be painful.  Left great 
toe metatarsophalangeal joint range of motion was also 
equivalent to the opposite side, and did not have crepitus or 
pain through the range of motion.  There were no left foot 
ulcerations or calluses to suggest abnormal weight-bearing.  
Sensation appeared grossly normal, other than the immediate 
area where the partial amputation took place, and it felt 
somewhat diminished in sensation subjectively.  

Left foot X-rays revealed no loss of bone with the partial 
amputation, and it appeared that he lost mostly flesh and 
some of the nail matrix.  The interphalangeal joint was 
completely intact, with no evidence of arthritis at this 
level.  The metatarsophalangeal joints had some mild joint 
space narrowing, but otherwise were completely intact, and 
there were no large deformities at this joint.  The 
impression was left great toe partial amputation residuals, 
with discomfort with regard to mainly tight shoe wear, and 
some pain with prolonged standing on the left foot.  The 
examiner noted that the Veteran had no loss of use or 
arthritis of the left foot.  The examiner specifically noted 
that there was no swelling, muscle spasm, disturbed 
circulation, crepitation, or any impaired ability to execute 
skilled movements smoothly, and no pain on movement of the 
joints of the left great toe, left great toe swelling or 
significant deformity, obvious left leg atrophy, or left foot 
instability or disturbance of local motion.    

On May and July 2006 VA outpatient podiatric evaluations, the 
Veteran complained of pain at the distal tip of the left 
hallux.  Examinations in May, July, October, and November 
2006 and February 2007 showed hyperkeratosis at the distal 
aspect of the left hallux.  

On October 2008 VA outpatient orthopedic evaluation, the 
Veteran complained of left great toe pain.  Current 
examination showed left great toe pain with flexion and 
extension, but no evidence of infection.  The assessment was 
stable, chronic left toe pain.  

January 2009 VA outpatient podiatric examination showed 
hyperkeratosis at the distal tip of the left hallux.  The 
left dorsalis pedis and posterior tibial pulses were palpable 
and 2/4.  Sensation was intact to light touch, and muscle 
strength was 4/5.

On mid-February 2009 VA outpatient podiatric evaluation, the 
Veteran complained of pain at the left hallux nail.  On 
examination, the left foot was warm, dry, and supple.  There 
were no macerations or open lesions.  There was 
hyperkeratosis at the distal tip of the left hallux.  The 
left dorsalis pedis and posterior tibial pulses were palpable 
and 2/4.  Sensation was intact to light touch, and Tinel's 
sign was negative.  Muscle strength was 4/5.

Late February 2009 VA examination showed a hallux valgus 
deformity of the left 1st metatarsophalangeal joint with a 
prominent medial eminence.  The left great toe had a partial 
medial phalanx soft tissue amputation with mild deformity of 
the nailbed.  The residual nailbed was somewhat tender to 
palpation from this residual scar.  There was mild pes planus 
of the left foot, which together with the hallux valgus the 
examiner opined were unrelated to the left great toe injury.  
Ranges of motion were normal, without painful limitation.  
Left foot X-rays revealed an intact distal phalanx 
metatarsal, with no loss or amputation of the bony structures 
of the left foot.  The impression was stable left great toe 
injury, and the examiner opined that mild left lower 
extremity peripheral neuropathy was of unknown etiology and 
unrelated to the left great toe injury.  He specifically 
noted that there were no incapacitating episodes or radiation 
of pain, that there were no neurological findings or 
involvement of the metatarsal head, and that the left toe 
disability had no affect on the veteran's usual occupation or 
daily activities.

On March, April, and June 2009 VA outpatient podiatric 
evaluations, the Veteran complained of pain at the left 
hallux nail.  On each of the latter examinations as well as 
on July and August 2009 examinations, the left foot was warm, 
dry, and supple.  There were no macerations or open lesions.  
There was hyperkeratosis at the distal tip of the left 
hallux.  The nails were elongated, thickened, and dystrophic 
bilaterally.  The dorsalis pedis and posterior tibial pulses 
were palpable and 2/4.  Sensation was intact to light touch, 
and Tinel's sign was negative.  Muscle strength was 4/5 on 
the left.  There was pain on palpation of the left hallux.  

July 2009 VA examination of the left great toe showed 
residuals of a traumatic amputation of the distal phalanx in 
its mid-portion, with mild deformity.  There was subjective 
tenderness to palpation for the residual scar.  The examiner 
opined that findings compatible with left foot pes planus 
including a bunion did not appear to be related to the foot 
injury.  Left-sided muscle strength was intact and without 
evidence of atrophy.  The Veteran demonstrated normal range 
of motion at the distal interphalangeal and the 
tarsal/metatarsal left great toe joints.  The examiner 
specifically noted that there were no incapacitating episodes 
or radiation of pain, that there were no neurological 
findings, and that the left toe disability had no affect on 
the veteran's usual daily activities.  The diagnoses were 
left great toe partial amputation residuals, and mild 
bilateral peripheral neuropathy of unknown etiology, which 
the physician opined was unrelated to the veteran's left toe 
injury.

On that record, the Board finds that the evidence provides no 
basis for more than a 10% schedular rating under either DC 
5171 or 5284 for the veteran's left great toe laceration 
residuals with partial amputation, as there has been no 
evidence of the symptoms required for a 30% rating under DC 
5171 at any time during the rating period under 
consideration, i.e., great toe amputation with removal of the 
metatarsal head, or the symptoms required for a 20% rating 
under DC 5284, i.e., moderately-severe residuals of foot 
injury.  As noted above, there was no metatarsal involvement 
in the left great toe amputation, and the clinical findings 
have consistently demonstrated no more than moderate 
residuals of left foot injury over the years from 1997 to 
2009.  2005 VA examination showed that the Veteran could bear 
weight on his left foot without pain at most times if he wore 
a non-aggravating shoe type.  Range of left toe motion was 
normal and without painful limitation on February 2009 VA 
examination.  Left foot X-rays revealed an intact distal 
phalanx metatarsal, with no loss or amputation of the bony 
structures of the left foot, and the examiner noted that 
there was no involvement of the metatarsal head; he opined 
that the veteran's left great toe injury was stable and 
productive of no incapacitating episodes.  July 2009 VA 
examination showed normal range of motion at the distal 
interphalangeal and the tarsal/metatarsal left great toe 
joints.  The Board also notes that the Veteran has been 
assigned a separate compensable disability rating for a left 
great toe scar associated with the laceration residuals.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher rating is assignable for the left great 
toe disability at any time during the rating period under 
consideration.  Although the Veteran's left great toe 
laceration residuals are symptomatic, his complaints of pain 
are contemplated by the current 10% disability rating, and 
the evidence shows that he retains significant toe function.  

May 2001 VA examination showed left great toe 
metatarsophalangeal joint flexion to 29 degrees and extension 
to 52 degrees, with flexion limited by fatigability and 
extension limited by lack of endurance at those extents.  
After repeated movements, flexion and extension were limited 
by pain at 27 and 52 degrees, respectively, and the examiner 
opined that the condition worsened only by an additional 10% 
during flare-ups.  As noted above, he also commented that, 
while the left great toe itself was very sensitive to touch, 
and there was significant pain at the first 
metatarsophalangeal joint specifically with push-off or 
toeing-off for gait initiation, the toe was not that painful 
to motion.  On May 2005 VA examination, left great toe 
metatarsophalangeal joint range of motion was equivalent to 
the opposite side, and did not have crepitus or pain through 
the range of motion.  While the examiner felt that repeated 
use of the left foot, such as heavy activity and prolonged 
standing, certainly would cause the Veteran pain and limit 
his functional ability, he noted that the left foot 
disability had not caused the Veteran any loss of motion, and 
opined that no loss of motion would be expected during any 
flare-ups.  The examiner specifically noted that there was no 
weakened movement, excessive fatigability, incoordination, or 
any impaired ability to execute skilled movements smoothly, 
and no pain on movement of the joints of the left great toe.  
Range of left great toe motion was normal on February 2009 VA 
examination and without painful limitation; it was also noted 
that 3 repetitive ranges of motion were the same, and the 
examiner specifically noted that there was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups, and no incapacitating episodes 
or radiation of pain.  July 2009 VA examination showed normal 
range of motion at the distal interphalangeal and the 
tarsal/metatarsal left great toe joints, without additional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups, and there was no history of 
flare-ups. 
   
On that record, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the Veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly, pain-that is so disabling as to warrant 
assignment of the next higher rating for the left great toe 
under any applicable rating criteria.   

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
left great toe disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 
Vet. App. 111 (2008), provides a 3-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected left great toe disability are inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's left great toe with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; as discussed above, the rating criteria 
considers metatarsal involvement and whether the left foot 
injury is moderate or moderately severe.

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports from 1997 to 2009 do not objectively show 
that his left great toe disability alone markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned schedular rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  March 1997 VA examination noted 
that the veteran's non-service-connected psychiatric 
disability was primarily responsible for his employment 
problems.  In August 2000, a VA psychologist noted that the 
Veteran was disabled due to non-service-connected psychiatric 
disabilities.  Following May 2001 VA examination, the 
physician opined that the Veteran was  not unemployable due 
to his left toe disability, inasmuch as he could perform 
desk-type work.  In July 2004, a VA mental health case 
manager opined that the Veteran had been totally disabled for 
over 10 years due to non-service-connected psychiatric 
illness that often interfered with his thought processes and 
judgment.  Considering the left foot condition, the May 2005 
VA examiner opined that the Veteran should be able to perform 
employment as a clerk doing seated activities only, as the 
seated position would restrict him from prolonged standing or 
repeated weight-bearing, and he had no loss of use of the 
left foot or interference with sitting.  February and July 
2009 VA examinations showed no incapacitating episodes 
attributable to the left great toe injury, which the 
examiners opined had no affect on the veteran's usual daily 
activities; the February 2009 VA examiner opined that the 
Veteran would be able to perform seated-type desk work.               

In short, there is nothing in the record to indicate that the 
service-connected left great toe disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board points out that a 
percentage schedular rating represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Hart, inasmuch as the 
factual findings do not show distinct time periods where the 
disability at issue exhibited symptoms that would warrant 
different ratings, and that the evidence does not support a 
rating in excess of 10% for left great toe laceration 
residuals with partial amputation, which claim thus must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10% for left great toe laceration 
residuals with partial amputation is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims for ratings in excess of 20% prior to 21 May 2005 
and 30% prior to 28 February 2009 for right ankle injury 
residuals with traumatic arthritis, an extraschedular rating 
for right ankle injury residuals with traumatic arthritis 
since 28 February 2009, and a T/R on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  In this regard, 
the Board notes that in the December 2008 Remand the Board 
ordered a VA orthopedic examination of the Veteran by a 
physician to determine the degree of severity of his right 
ankle injury and how it impairs him industrially, to 
specifically include comments as to whether the veteran's 
right ankle injury residuals may best be characterized as 
moderate, moderately-severe, or severe.  However, the 
February and July 2009 VA examiners failed to furnish the 
latter requested clinical findings.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2007); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must 
thus be remanded to the RO to obtain the additional clinical 
findings to resolve the right ankle higher rating issues on 
appeal.  The RO should return this case to either VA 
physician who examined the Veteran in February or July 2009 
for supplemental comments as to whether the veteran's right 
ankle injury residuals may best be characterized as moderate, 
moderately-severe, or severe.  In reaching his conclusions, 
the doctor should review the claims folder and the medical 
evidence from 1997 up to the present time, and consider 
whether the clinical findings show distinct time periods 
where the right ankle disability exhibited symptoms that 
would warrant different conclusions.  See Hart, 21 Vet. 
App. at 505.  The Board emphasizes that only a supplemental 
statement from either prior 2009 examining VA physician is 
requested, not a new examination of the Veteran, unless the 
physician determines that additional examination of the 
Veteran is necessary.
   
On remand, the RO should also obtain all records of 
outstanding podiatric, orthopedic, and neurologic testing and 
evaluation of the veteran for his right ankle injury 
residuals at the Jesse Brown VA Medical Center (VAMC) in 
Chicago, Illinois from August 2009 up to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Jesse 
Brown VAMC in Chicago, Illinois copies of 
all records of outstanding podiatric, 
orthopedic, and neurologic testing and 
evaluation of the veteran for his right 
ankle injury residuals from August 2009 
up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
return this case to either VA physician 
who examined the Veteran in February or 
July 2009 for supplemental comments as to 
whether the veteran's right ankle injury 
residuals may best be characterized as 
moderate, moderately-severe, or severe.  
In reaching his conclusions, the doctor 
should review the claims folder and the 
medical evidence from 1997 up to the 
present time, and consider whether the 
clinical findings show distinct time 
periods where the right ankle disability 
exhibited symptoms that would warrant 
different conclusions.  See Hart, 21 Vet. 
App. at 505.  The entire claims folder 
must be made available to the physician, 
and the supplemental report should 
include discussion of the veteran's 
documented medical history and 
assertions.    

The physician must set forth all 
requested comments and findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
ratings in excess of 20% prior to 21 May 
2005 and    30% prior to 28 February 2009 
for right ankle injury residuals with 
traumatic arthritis, an extraschedular 
rating for right ankle injury residuals 
with traumatic arthritis since 28 
February 2009, and a T/R on appeal in 
light of all pertinent evidence and legal 
authority.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


